Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the claimed listing filed on 07/12/2019.
Claims 1-14 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelen, “Names, Scopes, and Bindings”, 2006, FSU - Department of Computer Science, 24 pages.
As per Claim 14: Engelen discloses,
14. A non-transitory machine-readable storage medium which stores a partitioned acyclic data structure (Referred to Object storage Management, and stack frames shown in p. 14.
In p. 14, the illustration of stack frames is for the set of function calls, A, B, C, D, E, and respective frame pointers. A stack frame implementing function calls will be a linked list data structure “The static links form a linked list of static parent frames”, seen in Bindings to Non-Local Objects: Static Chains, p. 14)

comprises a set of linked data items (See Implementation of Static Scope: Static Links, p. 14, and linked data items: {(A, static link),  (B, static link), (C, static link), (D, static link), (E, static link)), each data item comprising a memory location to store data representing a pointer to a next data item in the partitioned acyclic data structure (p. 14, See Stack frames); and which provides a data field associated with the partitioned acyclic data structure to store a function-call identifier of an instance of a processing function (See the stack Frame with the fields illustrated by, Function call name, such as C for instance. When C is implemented in function B, it is an instance, and referred to 
p. 1: ‘Names enable programmers to refer to variables, constants, operations, and types
 in response to initiation of execution of that processing function instance (Illustration of Stack Frame for A, B, C, D, E in p. 14, and referred to p. 6: ‘Each instance of a subroutine at run time has a frame on the run-time
stack’).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over R.A. Van Engelen, “Names, Scopes, and Bindings”, 2006, FSU - Department of Computer Science 24 pages, in view of John D. Valois, “Lock-Free Linked Lists Using Compare-and-Swap”, 1995, ACM, pp. 214-222.
As per Claim 1: Engelen discloses,
1. A computer-processor-implemented data processing method comprising:
a computer processor executing instances of one or more processing functions, each instance of a processing function having an associated function-call identifier (Engelen: Nesting for A, B, C, D, E in p. 14, and referred to p. 6: ‘Each instance of a subroutine at run time has a frame on the run-time stack’. Function-call identifiers: A, B, C, D, E, with “Calls”); and
in response to initiation of execution by the computer processor of a given processing function instance configured to modify one or more pointers of a partitioned acyclic data structure:
the computer processor storing the function-call identifier for that processing function instance in a memory at a storage location associated with the partitioned acyclic data structure;
(Engelen: Stack frames for A, B, C, D, E in p. 14, and referred to Bindings to Non-Local Objects: ‘The static links form a linked
list of static parent frames’. Store Function-call identifiers: A, B, C, D, E, in the fields of stack/linked-list with the modified pointer ”static link”- for linked link/stack frames as in p. 14, it is a partitioned acyclic data structure);

Regarding, for a memory location which stores data representing a given pointer of the partitioned acyclic data structure, 

“the computer processor defining a period of exclusive access to at least that memory location by applying and subsequently releasing an exclusive tag for at least that memory location; and
the computer processor selectively processing the given pointer during the period of exclusive access in dependence upon whether the function-call identifier of the prevailing processing function instance is identical to the function-call identifier stored in association with the partitioned acyclic data structure”.

Valois, an analogous prior art discloses,
the computer processor defining a period of exclusive access to at least that memory location (Valois: referred to mutual exclusion in synchronize concurrent processes, see p. 214, in sec. Introduction:  “a period of exclusive access”, spin locking causing the delay of an execution, in concurrent execution. The mutual exclusion is a delay period caused by spin lock when there is another the execution try to gain access into. In this case, with the data structure as shown in Figure 2, p 216, when node D has the same access linked pointers from node A and C.  If using Mutual Exclusion and modified with lock-free, it allows concurrent traversal prevailing processing a node/frame, and it reads on defining a period of exclusive access to the memory location, as of the node D, or any traversal, in according to definitions of spin-lock for lock-free data structure)
by applying and subsequently releasing an exclusive tag for at least that memory location (Valois: Referred to spin-lock, and see “tag value” in sec. 5.1, p. 220: “The idea is to attach a
tag value to each pointer; every time the pointer is changed, the tag is incremented”) ; and
the computer processor selectively processing the given pointer during the period of exclusive access in dependence upon whether the function-call identifier of the prevailing processing function instance is identical to the function-call identifier stored in association with the partitioned acyclic data structure ( Refereed to “exclusive access” as in introduction as in mutual exclusion, where mutual exclusion is a property of concurrency control, which is for the purpose of preventing race conditions, when multiple function calls to a location in paralleled execution.)

Valois discussed the mutual exclusive and spin-lock with lock-free. Mutual exclusive is known and used as a conventional way with spin locking technique for concurrently executing. With this conventional way, there is a period “spin-lock”, a delay time of an execution, i.e. a function-call, checks for lock-release, so that in a linked data structure, a linked structure like “frame pointer” depending on a function-call identifier, a name such as A, B, C, D, E, (function identifiers in Engelen) a node names A, B, C, or D (Figure 2, in Valois) in a spinlock mode, will prevail processing to another function-call identifier in traversal processing or in a linked data structure. It is as such call in A or call in C that prevails processing D, as in the Figure 2 of Valois.
Thus, it is obvious to an ordinary of skills in the art before the effective filing of the application, to combine the teaching using processing functions, each instance of a processing function having an associated function-call identifier expressed in linked data structure as of Engelen, with the mutual exclusive and tag pointer value, a conventional way, to define a period of exclusive access, and the modified lock-free, as of Valois. The combination would yield predictable result because it would be of the art recognition by modifying the linked data structure of Engelen to be conformity to the concurrent execution as discussed in Valois.

As per Claim 4: Regarding,
4. A method according to claim 1, in which the partitioned acyclic data structure comprises a set of linked data items, each data item comprising a memory location to store data representing a pointer to a next data item in the partitioned acyclic data structure.
(Engelen: Stack frames, static links form a linked list as in p. 14)

As per Claim 5: Regarding,
5. A method according to claim 4, in which the storing step comprises the computer processor storing the function-call identifier in the memory at a storage location associated with a first data item in the set of linked data items.
(Engelen: Stack frames, static links form a linked list as in p. 14, where the stored function-call identifier is A, B, C, E, or D, the first location is seen in the each stack frame)

As per Claim 6: Regarding,
6. A method according to claim 5, in which the storing step comprises the computer processor storing the function-call identifier as at least a part of the first data item in the set of linked data items.
(Engelen: Stack frames, static links form a linked list as in p. 14)

As per Claim 7: Regarding,
7. A method according to claim 4, in which the function-call identifier for a processing function instance comprises one or more identifiers selected from the list consisting of:
a processor stack pointer associated with that processing function instance;
an identifier of a memory context allocated to that processing function instance;
a program counter value dependent upon an entry point of that processing function; and
a thread identifier combined with an interrupt identifier.
(Engelen: In this manner, the function-call is selected from : a processor stack pointer as shown in stack frames, p. 14, where a processing function instance: e.g. C. with functional-call identifier C. stack pointer fp. Static link associated with C.)

As per Claim 8: Regarding,
8. A method according to claim 4, comprising the step of the computer processor iteratively performing the defining step and the selective processing step for successive pointers associated with successive data items of the set of linked data items.
(Engelen: p. 14, Nesting expresses loop operation, the static link from C to D, or from D to B is iteratively performing the defining step, and B is successive data item)

As per Claim 10: Regarding,
10. A method according to claim 1, in which the defining step comprises the computer processor applying and subsequently releasing an exclusive tag a range of memory locations including at least the memory location for the given pointer.
(As being combined with Valois for defining a period of exclusive access in connecting to claim 1 above: Valois discloses applying and subsequently releasing an exclusive tag a range of memory locations in sec. 5.1, tag value and pointer, and sec. Introduction, using exclusive access to traverse to processing node in concurrent execution)

As per Claim 12: Regarding the limitations of claim 12, the claim is directed to non-transitory machine-readable storage medium having executing instructions corresponding to the method execution of claim 1.  See the same rationales above as of claim 1.

As per Claim 13: Regarding the limitations of claim 13, the claim is directed to a data processor that has the claimed recitation corresponding to the method execution of claim 1.  See the same rationales above as of claim 1.


Allowable Subject Matter
Claims 2 and 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In this allowable subject matter.
Claim 11 is objected to because it depends on the claim 3 which is being objected to above.
Conclusion
 	 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hendler et al., "Scalable Lock-free Stack Algorithm", 2004, ACM, discloses concurrent stack algorithm that provides lock-free in concurrent execution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
September 9, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191